DETAILED ACTION
	Claims 1-29 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The following continuity data is acknowledged in the present application file:
CONTINUING DATA
This application is a DIV of 17/028,226 09/22/2020 PAT 11130753
17/028,226 is a DIV of 16/739,493 01/10/2020 PAT 10889580
16/739,493 is a DIV of 16/292,524 03/05/2019 PAT 10570126
16/292,524 is a DIV of 16/007,532 06/13/2018 PAT 10287284
16/007,532 is a DIV of 14/215,873 03/17/2014 PAT 10030011
14/215,873 is a CON of 13/028,406 02/16/2011 PAT 8759535
13/028,406 has PRO 61/305,724 02/18/2010

Information Disclosure Statement
	The Information Disclosure Statements filed on March 10, 2022 and July 18, 2022 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 8,759,535. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘535 patent is drawn to the same compounds as the present claims.  The difference is that the ‘535 patent only claims the compounds and the present claims are drawn to the methods of using the compounds.  However, the ‘535 patent discloses the very uses that are presently claimed.  See column 203, lines 31-36.  Therefore, the present claims are drawn to an obvious use of the previously patented compounds, and the two sets of claims conflict.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,287,284. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘284 patent is drawn to methods of using the same compounds as presently claimed for treating a fibrotic disease.  Claim 20 of the ‘284 patent specifically mentions that the fibrotic disease is COPD, which is also an inflammatory disease that is covered by the present claims (see present claim 2.)  Therefore, the ‘284 patent claims would anticipate the present claims.
Claims 1, 3-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,570,126. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘126 patent is drawn to methods of using the same compounds as presently claimed for treating a disease or condition of the eye, which includes wound healing.  As wounds involve an inflammatory response, the ‘126 patent claims encompass an inflammatory disease.  Therefore, the ‘126 patent claims would anticipate the present claims.
Claims 1, 3-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,889,580. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘284 patent is drawn to methods of using the same compounds as presently claimed for treating a non-alcoholic steatohepatitis, which is characterized by inflammation. Therefore, the ‘284 patent is drawn to treating an inflammatory disease that would be covered by the present claims.  Therefore, the ‘284 patent claims would anticipate the present claims.
Conclusion
Claims 1-29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626